PER CURIAM
We think the evidence fairly shows that Earl undertook such overtime work as he performed without any promise of extra remuneration therefor and that no appropriation of funds was at any time made by the city for this alleged extra service. There was but one contract of employment and Earl perfectly well understood the basis upon which he accepted the employment and the salary he was to receive until such time as the city might be able to provide otherwise. Knowing all of this, he continued his employment and without more than passing statements to the effect that he was working more than eight hours a day and receiving only eight hours’ pay, received his fortnightly vouchers.
This action was commenced April 25, 1931, more than a year after his employment ended. The issuance of a writ of mandamus is not a matter of right, and our conclusion is that the time here shown to have elapsed before Relator asserted his alleged claim- is sufficient reason for denying to him the remedy here sought.
State ex rel v Witter, 114 Oh St, 357.
The writ prayed for by Relator is therefore denied and his petition is dismissed.
LLOYD, RICHARDS and WILLIAMS, JJ, concur.